In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Arniotes, J.), dated March 3, 1998, which granted the defendant’s motion, in effect, for summary judgment dismissing the complaint and denied their motion in limine for the production of certain subpoenaed materials.
Ordered that the appeal from so much of the order as denied the appellant’s motion in limine is dismissed, as no appeal lies from such an order (see, Cotgreave v Public Adm’r of Imperial County [Cal.], 91 AD2d 600); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The Supreme Court properly dismissed the action against the City of New York on the ground that the City did not have prior written notice of the pavement defect complained of. The most current “Big Apple Pothole & Sidewalk Protection Corp.” map of the subject location, which had been filed with the City 11 months before the injured plaintiff’s fall, did not indicate any defect at the area in issue (see, Katz v City of New York, 87 NY2d 241; Eidelman v Hochauser, 242 AD2d 596; Sagevick v Sanchez, 228 AD2d 488). Moreover, a prior notice of claim filed against the City in an unrelated suit involving a pedestrian’s fall on the sidewalk in the subject area did not bring the particular defect of a raised sidewalk to the attention of the City (see, Weinreb v City of New York, 193 AD2d 596; see also, Camacho v City of New York, 218 AD2d 725).
The plaintiffs’ remaining contention is without merit. Mangano, P. J., Sullivan, Florio and McGinity, JJ., concur.